Notice of Allowance
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 March 2022 has been entered.

Status
This communication is in response to the RCE and amendments filed on 7 March 2022. No claims have been canceled or added, but claims 1-2, 4-5, 7-9, 11, 13-14, and 16-20 have been amended; therefore, claims 1-20 are pending and presented for examination.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The claims require filtering customer records to generate a pool or subset of records that indicate having no online purchases from an online store, computing a similarity score between a seed set of purchase records and the filtered non-purchase set, the seed set comprising at least one record with at least one online purchase at the online store, and a record with at least one in-store purchase, the similarity score computed by a trained matching times approach that matches number of items purchased in each purchase, selecting a pool of customer records having a similarity above a predetermined threshold, and initiating rendering of a webpage including content related to the online store to a device associated with the filtered records.
The closest art of record is:
Modarresi et al. (U.S. Patent Application Publication No. 2019/0080352, hereinafter Modarresi), discussing the physical system requirements, computing a similarity score via a trained similarity engine trained by using customer purchase record data, selecting a pool of records, and rendering webpage content. Modarresi, however, does not appear to disclose filtering customer records to generate a pool with no online purchases at the online store, nor the times matching similarity approach or the use of online purchase records. See the Final Action dated 25 January 2022 for more details.
Pearce et al. (U.S. Patent Application Publication No. 2017/0046426) discloses using a Jaccard similarity (further as related to dependent claims) and matching times similarity related to number of items. See the Final Action dated 25 January 2022 for more details.
Krishnamurthy et al. (U.S. Patent Application Publication No. 2017/0053208 A1, hereinafter Krishnamurthy) discloses using online and in-store purchase data records. See the Final Action dated 25 January 2022 for more details.
Faith et al. (U.S. Patent Application Publication No. 2010/0280882, hereinafter Faith) discussed consumer similarity measuring (see, e.g. Faith at 0026, 0083-0084, 0167-0172, et al.), including considering when data is missing (i.e., a null set, or a record having no purchases as in the instant claims). 
Ran et al. (U.S. Patent No. 10,956,986, hereinafter Ran) also discusses using, for example, a Jaccard similarity in comparing user transaction data (see, e.g., Ran at column:lines 14:53-15:6, 25:18-42).
Linden et al. (U.S. Patent No. 6,266,649, hereinafter Linden) discusses collaborative filtering based on item-to-item similarity, which is commonly seen on sites such as Amazon.com in a form similar to “persons that bought item A also bought (or looked at) item B”.
Huang, Zan, et al., Applying Associative Retrieval Techniques to Alleviate the Sparsity Problem in Collaborative Filtering, ACM Transactions on Information Systems, Vol. 22, No. 1, January 2004, pp. 116-142, downloaded 25 June 2022 via https://dl.acm.org/doi/abs/10.1145/963770.963775, and describing that “the potential interests of a given consumer, such an approach first identifies a set of similar consumers based on past transaction and product feedback information and then makes a prediction based on the observed behavior of these similar consumers. Despite its wide spread adoption, collaborative filtering suffers from several major limitations including sparsity, system scalability, and synonymy [Sarwar et al. 2000a]” (at 117), “This article presents a novel approach to dealing with the sparsity problem in the context of collaborative filtering” (at 118), where the sparsity problem includes persons with no purchases (at 119), such as a “cold-start” or new user to the system (at 120).
Therefore, although it appears that all the individual elements are disclosed by the prior art of record, the Examiner understands that it would not appear reasonable to combine together the 4-5 references that would be required so as to arrive at the claimed invention. Therefore, the claims are indicated as allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622